BARHAM, J.,
is of the opinion the writ should be granted. The State promised to dismiss this charge if defendant “passed” a polygraph test given by the sheriff’s office of Jefferson Parish. Four questions dealing with the guilt or innocence of defendant were truthfully answered negating any guilt according to the polygraph testor. Three questions concerning present knowledge of circumstances of the crime were reported by the polygraph operator as being not entirely truthful. The answers to the last three questions in no way make defendant suspect as the criminal or a principal to the crime. The State has reneged on its promise made in exchange for a statement from the defendant. The defendant has in my opinion passed the test and the court should force the State to carry out its bargain. State v. Hingle, 242 La. 844, 139 So.2d 205.